UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2008 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 2-17039 NATIONAL WESTERN LIFE INSURANCE COMPANY (Exact name of Registrant as specified in its charter) COLORADO 84-0467208 (State of Incorporation) (I.R.S. Employer Identification Number) 850 EAST ANDERSON LANE AUSTIN, TEXAS 78752-1602 (512) 836-1010 (Address of Principal Executive Offices) (Telephone Number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated file" in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerþNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of November 6, 2008, the number of shares of Registrant's common stock outstanding was:Class A – 3,425,966 andClass B - 200,000. TABLE OF CONTENTS Page Part I.Financial Information: 3 Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets 3 September 30, 2008 (Unaudited) and December 31, 2007 Condensed Consolidated Statements of Earnings 5 For the Three Months Ended September 30, 2008 and 2007 (Unaudited) Condensed Consolidated Statements of Earnings 6 For the Nine Months Ended September 30, 2008 and 2007 (Unaudited) Condensed Consolidated Statements of Comprehensive Income 7 For the Three Months Ended September 30, 2008 and 2007 (Unaudited) Condensed Consolidated Statements of Comprehensive Income 8 For the Nine Months Ended September 30, 2008 and 2007 (Unaudited) CondensedConsolidated Statements of Stockholders' Equity 9 For the Nine Months Ended September 30, 2008 and 2007 (Unaudited) Condensed ConsolidatedStatements of Cash Flows 10 For the Nine Months Ended September 30, 2008 and 2007 (Unaudited) Notes to Condensed Consolidated Financial Statements (Unaudited) 12 Item 2.Management's Discussion and Analysis of 33 Financial Condition and Results of Operations Item 3.Quantitativeand Qualitative Disclosures About Market Risk 58 Item 4.Controls andProcedures 58 Part II.Other Information: 58 Item 1. Legal Proceedings 58 Item 1A.Risk Factors 59 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 59 Item 6. Exhibits 59 Signatures 60 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) September 30, December 31, ASSETS 2008 2007 Investments: Securities held to maturity, at amortized cost $ 3,850,139 3,778,603 Securities available for sale, at fair value 1,793,722 1,900,714 Mortgage loans, net of allowance for possible losses ($3,571 and $3,567) 87,789 99,033 Policy loans 80,937 83,772 Derivatives, index options 6,095 25,907 Other long-term investments 23,523 16,562 Total investments 5,842,205 5,904,591 Cash and short-term investments 34,851 45,206 Deferred policy acquisition costs 688,973 664,805 Deferred sales inducements 117,177 104,029 Accrued investment income 67,503 65,034 Federal income tax receivable 5,184 10,010 Other assets 44,975 41,651 $ 6,800,868 6,835,326 See accompanying notes to condensed consolidated financial statements. 3 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) September 30, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY 2008 2007 LIABILITIES: Future policy benefits: Traditional life and annuity contracts $ 137,978 138,672 Universal life and annuity contracts 5,419,282 5,441,871 Other policyholder liabilities 129,078 120,400 Federal income tax liability: Current - - Deferred 36,428 61,720 Other liabilities 81,833 60,978 Total liabilities 5,804,599 5,823,641 COMMITMENTS AND CONTINGENCIES (Notes 5 and 9) STOCKHOLDERS’ EQUITY: Common stock: Class A - $1 par value; 7,500,000 shares authorized; 3,425,966 and 3,422,324 issued and outstanding in 2008 and 2007 3,426 3,422 Class B - $1 par value; 200,000 shares authorized, issued, and outstanding in 2008 and 2007 200 200 Additional paid-in capital 36,680 36,236 Accumulated other comprehensive loss (44,448 ) (7,065 ) Retained earnings 1,000,411 978,892 Total stockholders’ equity 996,269 1,011,685 $ 6,800,868 6,835,326 Note:The condensed consolidated balance sheet at December 31, 2007, has been derived from the audited consolidated financial statements as of that date. See accompanying notes to condensed consolidated financial statements. 4 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS For the Three Months Ended September 30, 2008 and 2007 (Unaudited) (In thousands, except per share amounts) 2008 2007 Premiums and other revenue: Life and annuity premiums $ 4,057 4,755 Universal life and annuity contract revenues 32,885 30,025 Net investment income 69,582 75,075 Other income 3,056 3,786 Net investment losses (21,620 ) (1,505 ) Total premiums and other revenue 87,960 112,136 Benefits and expenses: Life and other policy benefits 10,794 11,337 Amortization of deferred policy acquisition costs 37,188 25,238 Universal life and annuity contract interest 38,339 38,219 Other operating expenses 17,905 12,871 Total benefits and expenses 104,226 87,665 Earnings (loss) before Federal income taxes (16,266 ) 24,471 Provision (benefit) for Federal income taxes: Current 3,488 (2,836 ) Deferred (9,954 ) 11,685 Total Federal income taxes (6,466 ) 8,849 Net earnings (loss) $ (9,800 ) 15,622 Basic Earnings (Loss)Per Share: Class A $ (2.78 ) 4.44 Class B $ (1.39 ) 2.22 Diluted Earnings (Loss) Per Share: Class A $ (2.78 ) 4.38 Class B $ (1.39 ) 2.22 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS For the Nine Months Ended September 30, 2008 and 2007 (Unaudited) (In thousands, except per share amounts) 2008 2007 Premiums and other revenue: Life and annuity premiums $ 12,575 14,074 Universal life and annuity contract revenues 98,696 87,474 Net investment income 201,290 260,033 Other income 9,348 10,461 Net investment gains (losses) (21,931 ) 2,901 Total premiums and other revenue 299,978 374,943 Benefits and expenses: Life and other policy benefits 28,905 32,748 Amortization of deferred policy acquisition costs 93,699 74,660 Universal life and annuity contract interest 98,511 143,037 Other operating expenses 45,962 43,354 Total benefits and expenses 267,077 293,799 Earnings before Federal income taxes 32,901 81,144 Provision (benefit) for Federal income taxes: Current 15,307 6,551 Deferred (5,194 ) 18,448 Total Federal income taxes 10,113 24,999 Net earnings $ 22,788 56,145 Basic Earnings Per Share: Class A $ 6.47 15.94 Class B $ 3.23 7.97 Diluted Earnings Per Share: Class A $ 6.42 15.74 Class B $ 3.23 7.97 See accompanying notes to condensed consolidated financial statements. 6 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Three Months Ended September 30, 2008 and 2007 (Unaudited) (In thousands) 2008 2007 Net earnings (loss) $ (9,800 ) 15,622 Other comprehensive income (loss), net of effects of deferred costs and taxes: Unrealized losses on securities: Net unrealized holding gains (losses) arising during period (34,258 ) 4,860 Reclassification adjustment for net losses included in net earnings 11,707 16 Amortization of net unrealized gains related to transferred securities 11 25 Net unrealized gains (losses) on securities (22,540 ) 4,901 Foreign currency translation adjustments (8 ) 47 Benefit plans: Amortization of net prior service cost and net loss 342 308 Other comprehensive income (loss) (22,206 ) 5,256 Comprehensive income (loss) $ (32,006 ) 20,878 See accompanying notes to condensed consolidated financial statements. 7 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Nine Months Ended September 30, 2008 and 2007 (Unaudited) (In thousands) 2008 2007 Net earnings $ 22,788 56,145 Other comprehensive income (loss), net of effects of deferred costs and taxes: Unrealized losses on securities: Net unrealized holding losses arising during period (49,353 ) (3,745 ) Reclassification adjustment for net losses (gains) included in net earnings 11,097 (2,848 ) Amortization of net unrealized gains (losses) related to transferred securities (3 ) 79 Net unrealized losses on securities (38,259 ) (6,514 ) Foreign currency translation adjustments (150 ) (139 ) Benefit plans: Amortization of net prior service cost and net loss 1,026 926 Other comprehensive loss (37,383 ) (5,727 ) Comprehensive income (loss) $ (14,595 ) 50,418 See accompanying notes to condensed consolidated financial statements. 8 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY For the Nine Months Ended September 30, 2008 and 2007 (Unaudited) (In thousands) 2008 2007 Common stock: Balance at beginning of year $ 3,622 3,621 Shares exercised under stock option plan 4 1 Balance at end of period 3,626 3,622 Additional paid-in capital: Balance at beginning of year 36,236 36,110 Shares exercised under the stock option plan 444 126 Balance at end of period 36,680 36,236 Accumulated other comprehensive loss: Unrealized gains (losses) on securities: Balance at beginning of year 1,184 3,148 Change in unrealized losses during period (38,259 ) (6,514 ) Balance at end of period (37,075 ) (3,366 ) Foreign currency translation adjustments: Balance at beginning of year 3,078 3,122 Change in translation adjustments during period (150 ) (139 ) Balance at end of period 2,928 2,983 Benefit plan liability adjustment: Balance at beginning of year (11,327 ) (10,001 ) Amortization of net prior service cost and net gain 1,026 926 Balance at end of period (10,301 ) (9,075 ) Accumulated other comprehensive loss at end of period (44,448 ) (9,458 ) Retained earnings: Balance at beginning of year 978,892 896,984 Cumulative effect of change in accounting principle, net of tax - (2,195 ) Net earnings 22,788 56,145 Stockholder dividends (1,269 ) (1,268 ) Balance at end of period 1,000,411 949,666 Total stockholders' equity $ 996,269 980,066 See accompanying notes to condensed consolidated financial statements. 9 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2008 and 2007 (Unaudited) (In thousands) 2008 2007 Cash flows from operating activities: Net earnings $ 22,788 56,145 Adjustments to reconcile net earnings to net cash from operating activities: Universal life and annuity contract interest 98,511 143,037 Surrender charges and other policy revenues (30,324 ) (26,776 ) Net investment losses (gains) 21,931 (2,901 ) Accrual and amortization of investment income (3,715 ) (3,829 ) Depreciation and amortization 786 746 Decrease in value of derivatives 52,824 26,393 Decrease (increase) in deferred policy acquisition and sales inducement costs 14,508 (9,730 ) (Increase) decrease in accrued investment income (2,496 ) 924 Decrease in other assets 991 582 (Decrease) increase in liabilities for future policy benefits (694 ) 338 Increase in other policyholder liabilities 8,678 4,893 (Decrease) increase in Federal income tax liability (368 ) 6,861 Increase (decrease) in other liabilities 11,116 (5,924 ) Other 844 167 Net cash provided by operating activities 195,380 190,926 Cash flows from investing activities: Proceeds from sales of: Securities held to maturity - 5,175 Securities available for sale 1,522 28,418 Other investments 5,382 33,255 Proceeds from maturities and redemptions of: Securities held to maturity 417,933 106,023 Securities available for sale 190,284 268,999 Other investments - - Purchases of: Securities held to maturity (493,363 ) (256,014 ) Securities available for sale (190,039 ) (284,742 ) Other investments (47,195 ) (35,619 ) Principal payments on mortgage loans 12,308 21,623 Cost of mortgage loans acquired (6,046 ) (18,480 ) Decrease in policy loans 2,835 2,309 Other (4,316) (6,624 ) Net cash used in investing activities (110,695 ) (135,677 ) (Continued on next page) 10 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS, CONTINUED For the Nine Months Ended September 30, 2008 and 2007 (Unaudited) (In thousands) 2008 2007 Cash flows from financing activities: Deposits to account balances for universal life and annuity contracts $ 346,119 380,708 Return of account balances on universal life and annuity contracts (441,195 ) (444,877 ) Issuance of common stock under stock option plan 448 127 Net cash used in financing activities (94,628 ) (64,042 ) Effect of foreign exchange (412 ) (72 ) Net decrease in cash and short-term investments (10,355 ) (8,865 ) Cash and short-term investments at beginning of period 45,206 49,901 Cash and short-term investments at end of period $ 34,851 41,036 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ 30 30 Income taxes 10,481 19,155 See accompanying notes to condensed consolidated financial statements. 11 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1)CONSOLIDATION AND BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles ("GAAP") for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for annual financial statements.In the opinion of management, the accompanying condensed consolidated financial statements contain all adjustments necessary to present fairly the financial position of National Western Life Insurance Company and its subsidiaries (the Company) as of September 30, 2008, and the results of their operations and their cash flows for the three months and nine months ended September 30, 2008 and 2007.The results of operations for the three months and nine months ended September 30, 2008 and 2007 are not necessarily indicative of the results to be expected for the full year.For further information, refer to the consolidated financial statements and notes included in the Company's Annual Report on Form 10-K for the year ended December 31, 2007 accessible free of charge through the Company's internet site at www.nationalwesternlife.com or the Securities and Exchange Commission (“SEC”) internet site at www.sec.gov. The accompanying condensed consolidated financial statements include the accounts of National Western Life Insurance Company and its wholly-owned subsidiaries ("Company"), The Westcap Corporation, NWL Investments, Inc., NWL Services, Inc., NWL Financial, Inc., NWL Mortgage I Corp, NWL Mortgage, Ltd. and Regent Care San Marcos Holdings, LLC.All significant intercorporate transactions and accounts have been eliminated in consolidation. (2)CHANGES IN ACCOUNTING PRINCIPLES In September 2005, the AICPA issued Statement of Position 05-1, Accounting by Insurance Enterprises for Deferred Acquisition Costs in Connection with Modifications or Exchanges of Insurance Contracts ("SOP 05-1") which was effective for internal replacements occurring in fiscal years beginning after December 15, 2006. SOP 05-1 provides guidance on accounting by insurance enterprises for deferred acquisition costs on internal replacements of insurance and investment contracts other than those specifically described in FASB No. 97. SOP 05-1 defines an internal replacement as a modification in product benefits, features, rights, or coverages that occurs by the exchange of a contract for a new contract, or by amendment, endorsement, or rider to a contract, or by the election of a feature or coverage within a contract.The Company had an impact related to the adoption of SOP 05-1 for contracts which annuitized and for reinstatements of contracts.The unamortized deferred acquisition costs and deferred sales inducement assets have to be written-off at the time of annuitization and can not be continued related to reinstatements.SOP 05-1 resulted in changes in assumptions relative to estimated gross profits which affected unamortized deferred acquisition costs, unearned revenue liabilities, and deferred sales inducement balances as of the beginning of 2007.The effect of this SOP on beginning retained earnings as of January 1, 2007 was a decrease of $2.2 million, net of tax, as detailed below. Amounts (In thousands) Write-off of deferred acquisition cost $ 3,321 Adjustment to deferred annuity revenue 56 3,377 Federal income tax (1,182 ) Cumulative effect of change in accounting for internal replacements and investment contracts $ 2,195 12 Table of Contents In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 157, Fair Value Measurements.This Statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.The Company adopted SFAS 157 effective January 1, 2008, and the adoption did not have an impact on the Company’s consolidated financial statements.See Note 11 for additional disclosures concerning fair value measurement. In February 2008, the FASB issued FSP FAS 157-2, Effective Date of FASB Statement No. 157. This FSP delays the effective date of SFAS 157 for nonfinancial assets and nonfinancial liabilities, except for items that are recognized or disclosed at fair value in the financial statements on a recurring basis, to fiscal years and interim periods beginning after November 15, In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, which permits entities to choose to measure at fair value many financial instruments and certain other items that are not currently required to be measured at fair value. The Company adopted SFAS 159 effective January 1, 2008, and the adoption did not have an impact on the consolidated financial statements as no items were elected for measurement at fair value upon initial adoption. In December 2007, the FASB issued SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statements. SFAS 160 establishes accounting and reporting standards for entities that have equity investments that are not attributable directly to the parent, called noncontrolling interests or minority interests. Specifically, SFAS 160states where and how to report noncontrolling interests in the consolidated statements of financial position and operations, how to account for changes in noncontrolling interests and provides disclosure requirements. The provisions of SFAS 160 are effective beginning January1, 2009.The Company is currently evaluating the impact that the adoption of this statement will have on the consolidated financial position, results of operations and disclosures. In December 2007, the FASB issued SFAS No.141(R), Business Combinations.SFAS 141(R) establishes how an entity accounts for the identifiable assets acquired, liabilities assumed, and any noncontrolling interests acquired, how to account for goodwill acquired and what disclosures are required as part of a business combination. SFAS 141(R) applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December15, 2008. The adoption of SFAS 141(R) isnot expected to have a material impact on the Company’s consolidated financial statements. In March 2008, the FASB issued SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities—an amendment of FASB Statement No. 133. This statement requires enhanced disclosures regarding an entity’s derivative and hedging activity to enable investors to better understand their effects on an entity’s financial position, financial performance, and cash flows. SFAS No. 161 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008. The adoption of SFAS No. 161 is not expected to have a material impact on the Company’s consolidated financial statements. In April 2008, the FASB issued FSP No. FAS 142-3, Determination of the Useful Life of Intangible Assets. FSP FAS 142-3 amends the factors to be considered in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset under SFAS 142. The provisions of FSP FAS 142-3 are to be applied prospectively to intangible assets acquired after January 1, 2009 although the disclosure provisions are required for all intangible assets as of or subsequent to January 1, 2009. The adoption of FSP FAS 142-3 is not expected to impact the Company’s consolidated financial condition and results of operations. In May2008, the FASB issued SFAS No.163, Accounting for Financial Guarantee Insurance Contracts—an interpretation of FASB Statement No.60 (“SFAS 163”). The scope of SFAS 163 is limited to financial guarantee insurance (and reinsurance) contracts issued by enterprises that are included within the scope of SFAS No.60, “Accounting and Reporting by Insurance Enterprises” (“SFAS 60”) and that are not accounted for as derivative instruments. SFAS 163 is effective for financial statements issued for fiscal years beginning after December15, 2008, and all interim periods within those fiscal years. The Company does not have financial guarantee insurance products, and, accordingly does not expect the adoption of SFAS 163 to have an effect on the Company’s consolidated financial condition and results of operations. 13 Table of Contents In September2008, the FASB issued FSP No.FAS 133-1 and FIN 45-4, Disclosures about Credit Derivatives and Certain Guarantees: An Amendment of FASB Statement No.133 and FASB Interpretation No.45; and Clarification of the Effective Date of FASB Statement No.161. This FSP amends SFAS 133 to require disclosures by entities that assume credit risk through the sale of credit derivatives including credit derivatives embedded in a hybrid instrument to enable users of financial statements to assess the potential effect on its financial position, financial performance, and cash flows from these credit derivatives. This FSP also amends FASB Interpretation No.45, Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others, to require additional disclosure about the current status of the payment/performance risk of a guarantee. FSP FAS 133-1 and FIN 45-4 are effective for financial statements issued for fiscal years and interim periods ending after November15, 2008. The Company does not expect the adoption of FSP FAS 133-1 and FIN 45-4 to have an effect on the Company’s consolidated financial condition and results of operations. In October2008, the FASB issued FSP No.FAS 157-3, Determining the Fair Value of a Financial Asset When the Market for That Asset Is Not Active. This FSP clarifies the application of SFAS 157 in a market that is not active and illustrates key considerations including the use of an entity’s own assumptions about future cash flows and appropriately risk-adjusted discount rates, appropriate risk adjustments for nonperformance and liquidity risks, and the reliance that an entity should place on quotes that do not reflect the result of market transactions. This FSP was preceded by a press release that was jointly issued by the Office of the Chief Accountant of the SEC and the FASB staff on September30, 2008 which provided immediate clarification on fair value accounting based on the measurement guidance of SFAS 157. The FSP was effective upon issuance and did not have a material impact on the Company’s consolidated financial statements.See Note 11 for disclosures regarding the Company’s fair value measurements. (3)STOCKHOLDERS' EQUITY The Company is restricted by state insurance laws as to dividend amounts which may be paid to stockholders without prior approval from the Colorado Division of Insurance.The Company paid no cash dividends on common stock during the nine months ended September 30, 2008 and 2007.However, the Company declared a cash dividend on August 22, 2008 payable November 28, 2008 to stockholders on record as of October 31, 2008.The dividends declared were $0.36 per common share to Class A stockholders and $0.18 per common share to Class B stockholders.The dividend payment was approved by the Colorado Division of Insurance.A dividend in the same amounts per share on Class A and Class B shares was declared in August and paid in November of 2007. 14 Table of Contents (4)EARNINGS PER SHARE Basic earnings per share of common stock are computed by dividing net income (loss) by the weighted-average basic common shares outstanding during the period.Diluted earnings per share assumes the issuance of common shares applicable to stock options in the denominator. Three Months Ended September 30, 2008 2007 Class A Class B Class A Class B (In thousands except per share amounts) Numerator for Basic and Diluted Earnings Per Share: Net income (loss) $ (9,800 ) 15,622 Dividends – Class A shares (1,233 ) (1,232 ) Dividends – Class B shares (36 ) (36 ) Undistributed income (loss) $ (11,069 ) 14,354 Allocation of net income (loss): Dividends $ 1,233 36 1,232 36 Allocation of undistributed income (loss) (10,755 ) (314 ) 13,946 408 Net income (loss) $ (9,522 ) (278 ) 15,178 444 Denominator: Basic earnings per share - weighted-average shares 3,426 200 3,422 200 Effect of dilutive stock options - - 42 - Diluted earnings per share - adjusted weighted-average shares for assumed Conversions 3,426 200 3,464 200 Basic Earnings (Loss) Per Share $ (2.78 ) (1.39 ) 4.44 2.22 Diluted Earnings (Loss) Per Share $ (2.78 ) (1.39 ) 4.38 2.22 15 Table of Contents Nine Months Ended September 30, 2008 2007 Class A Class B Class A Class B (In thousands except per share amounts) Numerator for Basic and Diluted Earnings Per Share: Net income $ 22,788 56,145 Dividends – Class A shares (1,233 ) (1,232 ) Dividends – Class B shares (36 ) (36 ) Undistributed income $ 21,519 54,877 Allocation of net income: Dividends $ 1,233 36 1,232 36 Allocation of undistributed income 20,909 610 53,319 1,558 Net income $ 22,142 646 54,551 1,594 Denominator: Basic earnings per share - weighted-average shares 3,425 200 3,422 200 Effect of dilutive stock options 26 - 45 - Diluted earnings per share - adjusted weighted-average shares for assumed conversions 3,451 200 3,467 200 Basic Earnings Per Share $ 6.47 3.23 15.94 7.97 Diluted Earnings Per Share $ 6.42 3.23 15.74 7.97 (5)PENSION AND OTHER POSTRETIREMENT PLANS (A)Defined Benefit Pension Plans The Company sponsors a qualified defined benefit pension plan covering substantially all employees. The plan provides benefits based on the participants' years of service and compensation. The Company makes annual contributions to the plan that comply with the minimum funding provisions of the Employee Retirement Income Security Act of 1974 ("ERISA"). On October 19, 2007, the Company’s Board of Directors approved an amendment to freeze the Pension Plan as of December 31, 2007.The freeze ceased future benefit accruals to all participants and closed the Plan to any new participants. In addition, all participants became immediately 100% vested in their accrued benefits as of that date.Using estimated assumptions, the cumulative estimated minimum required contribution for the next five years is $2.1 million at which time the Plan is expected to be fully funded.Future pension expense is projected to be minimal. 16 Table of Contents The following summarizes the components of net periodic benefit cost. Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 (In thousands) Service cost $ - 180 - 540 Interest cost 259 272 777 815 Expected return on plan assets (285 ) (275 ) (855 ) (825 ) Amortization of prior service cost 1 1 3 3 Amortization of net loss 60 80 182 240 Net periodic benefit cost $ 35 258 107 773 The Company has contributed $1.1 million to the plan in 2008.No further contributions are expected in 2008. The Company also sponsors a non-qualified defined benefit plan primarily for senior officers. The plan provides benefits based on the participants' years of service and compensation.The pension obligations and administrative responsibilities of the plan are maintained by a pension administration firm, which is a subsidiary of American National Insurance Company ("ANICO"). ANICO has guaranteed the payment of pension obligations under the plan.However, the Company has a contingent liability with respect to the pension plan should these entities be unable to meet their obligations under the existing agreements.Also, the Company has a contingent liability with respect to the plan in the event that a plan participant continues employment with the Company beyond age seventy, the aggregate average annual participant salary increases exceed 10% per year, or any additional employees become eligible to participate in the plan.If any of these conditions are met, the Company would be responsible for any additional pension obligations resulting from these items.Amendments were made to the plan to allow an additional employee to participate and to change the benefit formula for the Chairman of the Company.As previously mentioned, these additional obligations are a liability to the Company. Effective December 31, 2004, this plan was frozen with respect to the continued accrual of benefits of the Chairman and the President of the Company in order to comply with law changes under the American Jobs Creation Act of 2004 ("Act"). Effective July 1, 2005, the Company established a second non-qualified defined benefit plan for the benefit of the Chairman of the Company.This plan is intended to provide for post-2004 benefit accruals that mirror and supplement the pre-2005 benefit accruals under the previously discussed non-qualified plan, while complying with the requirements of the Act. Effective November 1, 2005, the Company established a third non-qualified defined benefit plan for the benefit of the President of the Company.This plan is intended to provide for post-2004 benefit accruals that supplement the pre-2005 benefit accruals under the first non-qualified plan as previously discussed, while complying with the requirements of the Act. The following summarizes the components of net periodic benefit costs for these non-qualified plans. Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 (In thousands) Service cost $ 146 194 439 580 Interest cost 298 240 893 721 Amortization of prior service cost 260 260 780 780 Amortization of net loss 177 101 530 303 Net periodic benefit cost $ 881 795 2,642 2,384 The Company expects to contribute $1.7 million to these plans in 2008.As of September 30, 2008, the Company has contributed $1.2 million to the plans. 17 Table of Contents (B)Defined Benefit Postretirement Plans The Company sponsors two healthcare plans to provide postretirement benefits to certain fully-vested individuals.The following summarizes the components of net periodic benefit costs. Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 (In thousands) Interest cost $ 34 36 101 106 Amortization of prior service cost 25 25 77 77 Amortization of net loss 1 7 4 22 Net periodic benefit cost $ 60 68 182 205 As previously disclosed in its financial statements for the year ended December 31, 2007, the Company expects to contribute minimal amounts to the plan in 18 Table of Contents (6)SEGMENT AND OTHER OPERATING INFORMATION Under SFAS No. 131, Disclosures About Segments of an Enterprise and Related Information, the Company defines its reportable operating segments as domestic life insurance, international life insurance, and annuities. These segments are organized based on product types and geographic marketing areas.A summary of segment information as of and for the periods ended September 30, 2008 and 2007 is provided below. Selected Segment Information. Domestic International Life Life All Insurance Insurance Annuities Others Totals (In thousands) September 30, 2008: Selected Balance Sheet Items: Deferred policy acquisition costs and sales inducements $ 64,669 219,531 521,950 - 806,150 Total segment assets 398,277 837,859 5,385,733 138,787 6,760,656 Future policy benefits 318,080 592,887 4,646,293 - 5,557,260 Other policyholder liabilities 11,786 12,942 104,350 - 129,078 Three Months Ended September 30, 2008: Condensed Income Statements: Premiums and contract revenues $ 6,798 23,890 6,254 - 36,942 Net investment income 4,912 4,652 58,902 1,116 69,582 Other income 3 13 46 2,994 3,056 Total revenues 11,713 28,555 65,202 4,110 109,580 Life and other policy benefits 3,569 5,765 1,460 - 10,794 Amortization of deferred policy acquisition costs 3,219 8,877 25,092 - 37,188 Universal life and annuity contract interest 2,249 4,664 31,426 - 38,339 Other operating expenses 3,070 6,597 5,531 2,707 17,905 Federal income taxes (benefit) (147 ) 694 158 396 1,101 Total expenses 11,960 26,597 63,667 3,103 105,327 Segment earnings (loss) $ (247 ) 1,958 1,535 1,007 4,253 19 Table of Contents Selected Segment Information. Domestic International Life Life All Insurance Insurance Annuities Others Totals (In thousands) Nine Months Ended September 30, 2008: Condensed Income Statements: Premiums and contract revenues $ 20,108 72,116 19,047 - 111,271 Net investment income 15,103 12,696 168,205 5,286 201,290 Other income 13 38 169 9,128 9,348 Total revenues 35,224 84,850 187,421 14,414 321,909 Life and other policy benefits 10,588 15,364 2,953 - 28,905 Amortization of deferred policy acquisition costs 7,574 27,278 58,847 - 93,699 Universal life and annuity contract interest 6,892 11,944 79,675 - 98,511 Other operating expenses 9,093 14,723 13,826 8,320 45,962 Federal income taxes 349 5,042 10,420 1,978 17,789 Total expenses 34,496 74,351 165,721 10,298 284,866 Segment earnings $ 728 10,499 21,700 4,116 37,043 20 Table of Contents Selected Segment Information. Domestic International Life Life All Insurance Insurance Annuities Others Totals (In thousands) September 30, 2007: Selected Balance Sheet Items: Deferred policy acquisition costs and sales inducements $ 57,063 189,866 508,852 - 755,781 Total segment assets 392,465 769,225 5,513,462 104,786 6,779,938 Future policy benefits 318,171 541,526 4,733,985 - 5,593,682 Other policyholder liabilities 10,915 17,225 89,202 - 117,342 Three Months Ended September 30, 2007: Condensed Income Statements: Premiums and contract revenues $ 6,875 21,826 6,079 - 34,780 Net investment income 4,774 6,460 62,833 1,008 75,075 Other income 7 19 543 3,217 3,786 Total revenues 11,656 28,305 69,455 4,225 113,641 Life and other policy benefits 3,969 6,353 1,015 - 11,337 Amortization of deferred policy acquisition costs 2,229 8,045 14,964 - 25,238 Universal life and annuity contract interest 2,396 6,131 29,692 - 38,219 Other operating expenses 2,877 3,616 3,593 2,785 12,871 Federal income taxes 42 1,457 7,314 563 9,376 Total expenses 11,513 25,602 56,578 3,348 97,041 Segment earnings $ 143 2,703 12,877 877 16,600 21 Table of Contents Domestic International Life Life All Insurance Insurance Annuities Others Totals (In thousands) Nine Months Ended September 30, 2007: Condensed Income Statements: Premiums and contract revenues $ 19,522 64,061 17,965 - 101,548 Net investment income 13,967 21,075 220,263 4,728 260,033 Other income 34 106 909 9,412 10,461 Total revenues 33,523 85,242 239,137 14,140 372,042 Life and other policy benefits 12,727 17,330 2,691 - 32,748 Amortization of deferred policy acquisition costs 5,041 25,401 44,218 - 74,660 Universal life and annuity contract interest 7,028 19,227 116,782 - 143,037 Other operating expenses 9,084 12,388 13,673 8,209 43,354 Federal income taxes (benefit) (109 ) 3,340 18,936 1,817 23,984 Total expenses 33,771 77,686 196,300 10,026 317,783 Segment earnings (loss) $ (248 ) 7,556 42,837 4,114 54,259 Reconciliations of segment information to the Company's condensed consolidated financial statements are provided below. Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 (In thousands) Premiums and Other Revenue: Premiums and contract revenues $ 36,942 34,780 111,271 101,548 Net investment income 69,582 75,075 201,290 260,033 Other income 3,056 3,786 9,348 10,461 Net investment gains (losses) (21,620 ) (1,505 ) (21,931 ) 2,901 Total consolidated premiums and other revenue $ 87,960 112,136 299,978 374,943 22 Table of Contents Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 (In thousands) Federal Income Taxes: Total segment Federal income taxes $ 1,101 9,376 17,789 23,984 Taxes on net investment(losses) gains (7,567 ) (527 ) (7,676 ) 1,015 Total consolidated Federal income taxes (benefit) $ (6,466 ) 8,849 10,113 24,999 Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 (In thousands) Net Earnings: Total segment earnings $ 4,253 16,600 37,043 54,259 Net investment (losses) gains, net of taxes (14,053 ) (978 ) (14,255 ) 1,886 Total consolidated net earnings (loss) $ (9,800 ) 15,622 22,788 56,145 September 30, 2008 2007 (In thousands) Assets: Total segment assets $ 6,760,656 6,779,938 Other unallocated assets 40,212 35,245 Total consolidated assets $ 6,800,868 6,815,183 (7)SHARE-BASED PAYMENTS The Company has a stock and incentive plan ("1995 Plan") which provides for the grant of any or all of the following types of awards to eligible employees:(1) stock options, including incentive stock options and nonqualified stock options;(2) stock appreciation rights, in tandem with stock options or freestanding;(3) restricted stock; and(4) performance awards.The 1995 Plan began on April 21, 1995, and was amended on June 25, 2004 to extend the termination date to April 20, 2010.The number of shares of Class A, $1.00 par value, common stock which may be issued under the 1995 Plan, or as to which stock appreciation rights or other awards may be granted, may not exceed 300,000.Effective June 20, 2008, the Company’s shareholders approved a 2008 Incentive Plan (“2008 Plan”).The 2008 Plan is substantially similar to the 1995 Plan and authorized an additional number of Class A, $1.00 per value, common stock shares eligible for issue not to exceed 300,000.These shares may be authorized and unissued shares.The Company has only issued nonqualified stock options and stock appreciation rights. All of the employees of the Company and its subsidiaries are eligible to participate in the two Plans.In addition, directors of the Company are eligible for restricted stock awards, incentive awards, and performance awards.Company directors, including members of the Compensation and Stock Option Committee, are eligible for nondiscretionary stock options. The directors' stock options vest 20% annually following one full year of service to the Company from the date of grant.The officers' stock options vest 20% annually following three full years of service to the Company from the date of grant.Options issued expire after ten years.During the third quarter of 2008, 2,750 stock appreciation rights were awarded to specified Company officers.Quantities awarded and market value prices on the dates of award are: (1) August 21, 2008, 1,250 awards at $236.00 (2) September 2, 2008, 1,000 awards at $251.49; and, (3) September 22, 2008, 500 awards at $256.00.No awards were issued during the same period in 23 Table of Contents In 2006, the Company adopted and implemented a limited stock buy-back program, which provides option holders under the 1995 Plan the additional alternative of selling shares acquired through the exercise of options directly back to the Company.Option holders may elect to sell such acquired shares back to the Company at any time within ninety (90) days after the exercise of options at the prevailing market price as of the date of notice of election. The buy-back program did not alter the terms and conditions of the 1995 Plan, however, the program necessitated a change in accounting from the equity classification to the liability classification.Accordingly, the Company is using the current fair value method to measure compensation cost.In August 2008, the Company implemented another limited stock buy back program substantially similar to the 2006 program for shares issued under the 2008 Plan and therefore also follows the liability classification of accounting.A summary of shares available for grant, stock option, and stock appreciation right (“SAR”) activity is detailed below. Options Outstanding Weighted- Shares Average Available Exercise For Grant Shares Price Balance at January 1, 2008 27,668 94,984 $ 128.47 Stock Options: Exercised - (25,440 ) 105.77 Forfeited 1,000 (1,000 ) 150.00 Stock options granted April 18, 2008 (28,268 ) 28,268 255.13 2008 Plan addition 300,000 - - Stock options granted June 20, 2008 (9,000 ) 9,000 208.05 SARs granted August 21, 2008 (1,250 ) 1,250 236.00 SARs granted September 2, 2008 (1,000 ) 1,000 251.49 SARs granted September 22, 2008 (500 ) 500 256.00 Balance at September 30, 2008 288,650 108,562 $ 176.13 The total intrinsic value of options exercised was $2.7 million and $4.6 million for the nine months ended September 30, 2008 and 2007, respectively.The total share-based liabilities paid were $2.5 million for the nine months ended September 30, 2008.There were no shares vested during the third quarter of 2008. The following table summarizes information about stock options ans SARsoutstanding at September 30, 2008. Options Outstanding Weighted- Average Number Remaining Options Outstanding Contractual Life Exercisable Exercise prices: $ 92.13 10,194 2.6 years 10,194 95.00 6,000 2.7 years 6,000 150.00 52,350 5.6 years 21,450 255.13 28,268 9.6 years - 208.05 9,000 9.7 years - 236.00 1,250 9.9 years - 251.49 1,000 9.9 years - 256.00 500 9.9 years - Totals 108,562 37,644 Aggregate intrinsic value (in thousands) $ 7,545 $ 4,386 The aggregate intrinsic value in the table above is based on the closing stock price of $242.07 per share on September 30, 2008. 24 Table of Contents In estimating the fair value of the options outstanding at September 30, 2008 and 2007, the Company employed the Black-Scholes option pricing model with assumptions as detailed below. 2008 2007 Expected term of options 2 to 10 years 2 to 6 years Expected volatility: Range 21.83% to 41.95 % 16.21% to 23.19 % Weighted average 26.46 % 19.55 % Expected dividends $0.36 $0.36 Risk-free rate: Range 3.38% to 4.35 % 3.95% to 4.35 % Weighted average 3.90 % 4.12 % The Company reviewed the contractual term relative to the options as well as perceived future behavior patterns of exercise.Volatility is based on historical volatility over the expected term. The pre-tax compensation cost recognized in the financial statements related to the Plan was $2.6 million for each of the nine month periods ended September 30, 2008 and 2007.The related tax benefit recognized was $0.9 million for each of the nine month periods ended September 30, 2008 and As of September 30, 2008, the total compensation cost related to nonvested options not yet recognized was $3.7 million.This amount is expected to be recognized over a weighted-average period of 2.4 years. The Company recognizes compensation cost over the graded vesting periods. For the nine months ended September 30, 2008 and 2007, the total cash received from the exercise of options under the Plan was $0.4 million and $0.1 million, respectively. (8)FEDERAL INCOME TAXES During the second quarter of 2007, upon the completion of a detailed review of the deferred tax items, the Company identified a $2.3 million error in the net deferred tax liability. The error, which occurred during various periods prior to 2005, was corrected in the second quarter of 2007 and resulted in a decrease in the net deferred tax liability and deferred tax expense.The adjustment was not material to the second quarter of 2007 or any prior period financial statements. (9)LEGAL PROCEEDINGS The Company is a defendant in two class action lawsuits.In one case, the Court has certified a class consisting of certain California policyholders age 65 and older alleging violations under California Business and Professions Code section 17200.The Court has additionally certified a subclass of 36 policyholders alleging fraud against their agent, and vicariously, against the Company but it is expected that a motion for class certification will be filed by February, 2009.A second class action lawsuit is in discovery with no class certification motion pending.Management believes that the Company has good and meritorious defenses and intends to continue to vigorously defend itself against these claims. The Company is involved or may become involved in various other legal actions, in the normal course of business, in which claims for alleged economic and punitive damages have been or may be asserted, some for substantial amounts. Although there can be no assurances, at the present time, the Company does not anticipate that the ultimate liability arising from potential, pending, or threatened legal actions, will have a material adverse effect on the financial condition or operating results of the Company. 25 Table of Contents On June 28, 2008, the SEC published for public comment until September 10, 2008, proposed Rule 151A which would require fixed-index annuity products to be regulated by the SEC.On October 10, 2008, the SEC republished the rule for public comment until November 17, 2008.The proposed rule indicates there would be 12 months between publication and the effective date of any final rule.Under this proposed rule, fixed-index annuities would be considered a type of security and all agents selling these products would have to be registered representatives affiliated with a licensed broker dealer.While there is uncertainty regarding the outcome of this proposed rule, it is possible the Company could have a more regulated environment in the future for its fixed-index annuity products with a likely increase in costs and possible decline in sales due to product redesign requirements. (10) INVESTMENTS (A) Debt and Equity Securities The tables below present amortized cost and fair values of securities held to maturity and securities available for sale at September 30, 2008. Securities Held to Maturity Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value (In thousands) Debt securities: U.S. Treasury and other U.S. government corporations and agencies $ 186,528 1,643 1,061 187,110 States and political subdivisions 23,179 3 737 22,445 Foreign governments 9,953 352 - 10,305 Public utilities 502,818 4,326 22,835 484,309 Corporate 1,306,443 7,174 96,576 1,217,041 Mortgage-backed 1,748,664 6,059 33,063 1,721,660 Asset-backed 72,554 212 9,969 62,797 Totals $ 3,850,139 19,769 164,241 3,705,667 26 Table of Contents Securities Available for Sale Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value (In thousands) Debt securities: U.S. Treasury and other U.S. government corporations and agencies $ - States and political subdivisions 80,214 250 9,605 70,859 Foreign governments 10,432 669 - 11,101 Public utilities 284,356 136 21,275 263,217 Corporate 1,237,756 8,196 82,957 1,162,995 Mortgage-backed 258,060 1,978 12,592 247,446 Asset-backed 25,199 - 2,491 22,708 Equity securities 7,623 8,176 403 15,396 Totals $ 1,903,640 19,405 129,323 1,793,722 The tables below present amortized cost and fair values of securities held to maturity and securities available for sale at December 31, 2007. Securities Held to Maturity Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value (In thousands) Debt securities: U.S. Treasury and other U.S. government corporations and agencies $ 426,236 3,365 495 429,106 States and political subdivisions 13,287 24 40 13,271 Foreign governments 19,944 390 - 20,334 Public utilities 397,639 9,272 4,838 402,073 Corporate 1,194,260 16,984 19,039 1,192,205 Mortgage-backed 1,646,432 9,340 17,463 1,638,309 Asset-backed 80,805 692 2,602 78,895 Totals $ 3,778,603 40,067 44,477 3,774,193 27 Table of Contents Securities Available for Sale Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value (In thousands) Debt securities: U.S. Treasury and other U.S. government corporations and agencies $ 5,000 67 - 5,067 States and political subdivisions 48,280 1,134 907 48,507 Foreign governments 10,473 466 - 10,939 Public utilities 293,308 2,568 4,068 291,808 Corporate 1,242,402 18,730 25,639 1,235,493 Mortgage-backed 266,534 1,739 5,300 262,973 Asset-backed 26,227 412 425 26,214 Equity securities 12,275 8,851 1,413 19,713 Totals $ 1,904,499 33,967 37,752 1,900,714 The following table shows the gross unrealized losses and fair values of the Company's investments by investment category and length of time the individual securities have been in a continuous unrealized loss position at September 30, Less than 12 Months 12 Months or Greater Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses (In thousands) Debt securities: U.S. government agencies $ 89,549 713 25,865 348 115,414 1,061 State and political subdivisions 61,975 7,398 12,525 2,944 74,500 10,342 Public utilities 413,437 23,482 194,103 20,628 607,540 44,110 Corporate 1,151,033 81,333 653,584 98,200 1,804,617 179,533 Mortgage-backed 990,586 18,429 368,068 27,226 1,358,654 45,655 Asset-backed 36,939 2,681 37,849 9,779 74,788 12,460 Debt securities 2,743,519 134,036 1,291,994 159,125 4,035,513 293,161 Equity securities 3,247 364 114 39 3,361 403 Total temporarily impaired securities $ 2,746,766 134,400 1,292,108 159,164 4,038,874 293,564 28 Table of Contents The following table shows the gross unrealized losses and fair values of the Company's investments by investment category and length of time the individual securities have been in a continuous unrealized loss position at December 31, Less than 12 Months 12 Months or Greater Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses (In thousands) Debt securities: U.S. government agencies $ - - 44,207 495 44,207 495 State and political subdivisions - - 51,265 947 51,265 947 Public utilities 64,761 487 278,788 8,420 343,549 8,907 Corporate 183,923 3,131 1,049,803 41,545 1,233,726 44,676 Mortgage-backed 39,181 164 1,049,492 22,598 1,088,673 22,762 Asset-backed 18,780 877 34,537 2,152 53,317 3,029 Debt securities 306,645 4,659 2,508,092 76,157 2,814,737 80,816 Equity securities - - 12,247 1,413 12,247 1,413 Total temporarily impaired securities $ 306,645 4,659 2,520,339 77,570 2,826,984 82,229 Debt securities. The gross unrealized losses for debt securities at September 30, 2008 are made up of 538 individual issues, or 70.9% of the total debt securities held by the Company.
